Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the amendment filed on February 14, 2022.  Claims 1-2, 7-13, and 15-21 are pending and are rejected for reasons of record.  Claim 1 is amended.  Claims 3-6 and 14 are cancelled. Claim 21 is new.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 17 , and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2016/0133930).

Regarding claims 1, 17, and 20, Kim et al. teaches a non-aqueous secondary battery comprising a positive electrode (paragraphs 3, 31, and 114) having a positive electrode composite material layer disposed on a positive electrode current collector (instant claim 1; paragraphs 31 and 114; Figure 4),
In a cross-section in a direction of thickness of said positive electrode composite material, said positive electrode composite material layer including a first region (claimed first region) (420) including one end portion in a direction intersecting with the direction of thickness, and second region (claimed second region) (420) including the other end portion, and a third region (claimed third region) (410) lying between said first region and second region (instant claim 1; paragraphs 37 and 174: Figure 4).
Where said first and second regions (claimed first and second regions) and third region (claimed third region) can each comprise at least one of a compound represented by Formula 1 LixMyMn2-yO4-zAz, wherein O.9≤x≤1.2, 0<y<2, and 0≤z<0.2 and where M can be Ni and Co and A is at least one monovalent or divalent anion, a compound represented by Formula 2 (1 -x)LiMO2-yAyLi2MnO3-yAy, wherein 0<x<1, 0<y≤0.02, 0.5≤a≤1.0, 0≤b<0.5, and a+b=1 where Mn is MnaMb, where M can be Ni and Co and A can be PO4, and/or a compound represented by Formula 3 Li1+aFe1-xM’X(PO4-b)Xb wherein M’ AL, Mg, and/or Ti, X is F,S, and/or N, and -0.5≤a≤0.05, O≤x≤0.5, and 0≤b≤0.1 (instant claim 17; paragraphs 19-29) which reads on the claim requirement of a first region (claimed first region) being composed of a first composite material containing lithium iron phosphate and lithium nickel cobalt manganese composite oxide and a third region (claimed third region) being composed of a different composite material containing lithium nickel cobalt manganese composite oxide,
Where the first region (claimed first region), second region (claimed second region) and third region (claimed third region) directly contact the positive electrode current collector (paragraphs 19, 31 and 114: Figure 4), 

    PNG
    media_image1.png
    284
    452
    media_image1.png
    Greyscale

Where Kim teaches a rectangular shape in a plan view (Figures 3-4 and 6-7) where first and second and third regions extend along a longitudinal direction (Figures 3-4 and 6-7), and
Where the positive electrode composite material layer is rectangular in a plan view (Figure 4) and that said composite regions extend in a longitudinal direction of said positive electrode composite material layer (Figure 4).
Kim et al teaches embodiments with varying ratios (fig 3 vs fig. 4) but fails to explicitly teach the claimed ratio of widths (0.2≤(W1+W2) ≤0.4). 
The embodiments of Kim would reasonably suggest a relationship of about 0.5 (fig. 3) and ≤0.5 (fig. 4) or at least discloses to one of ordinary skill in the art that the concept of variations therein is within the scope of the art therefore the widths could be adjusted for design choice (MPEP 2125). It has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (MPEP 27144).
The following illustration (modified Figure 4 of Kim et al.) is provided for clarification:


Regarding claim 21, Kim et al. teaches that the battery comprises a non-aqueous electrolyte (paragraph 92-95) that can comprise a lithium salt (paragraphs 96), a solvent (paragraphs 92-93 and 97), and a gas generating agent (paragraph 97).

Claims 2, 7-13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2016/0133930), as applied to claim 1 above, and further in view of Jeong et al. (US 2016/0099462).
Regarding claims 2, 7-13, and 19, Kim et al. teaches the positive electrode can further contain a conductive material and a binder (paragraphs S5-37 and 46-47), but falls to specify an amount of Lithium iron phosphate or amount of lithium metal oxide. 
Jeong et al. teaches a battery comprising a positive electrode having layered lithium iron phosphate and lithium nickel manganese cobalt oxide (paragraphs 15-18) where the lithium iron phosphate and lithium nickel manganese cobalt oxide can be mixed in a ratio in weight percent of 30:70 to 5:95, preferably 20:80 to 5:95 (paragraph 21) and where if greater than 30wt%s lithium iron phosphate is used then energy density of the battery is considerably reduced, whereas if less than 10wt% lithium iron phosphate is used then a power assistance effect at a low SOC region is not great (paragraph 22). Jeong et al. further teaches itis advantageous for the positive electrode to comprise 1-30wt% conductive agent and 1-30wt% each based on the total weight of the mixture including the positive electrode active material (instant claims 2, 7-13, and 19; paragraphs 23- 24). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to add the teachings of Jeong et al. to utilize lithium iron phosphate and lithium nickel manganese cobalt oxide in a ratio in weight percent of 0:70 to 8:95, preferably 20:80 to 5:95 and utilize a total of 10-SOwt%s lithium iron phosphate in the positive electrode along with 1-30wt% conductive agent and 1-30wt% each based on the total weight of the mixture including the positive electrode active material to the positive electrode and first, second, and third composite regions of Kim el al. in order to obtain good battery energy density and good power assistance effect at a low SOC region (paragraph 22) and to improve power of a terminal region during discharge of the battery (paragraph 74).
Furthermore, therefore, it would have been obvious to one of ordinary skill in the art of the time of the invention to optimize the amount of lithium iron phosphate contained in the positive electrode because the courts have held that optimization of a results effective variable is not novel (In re Boesch, 617 Fed 272, 205 USPQ 218 (GCPA 1980)).
The Examiner notes that one of ordinary skill in the art would understand that simple math can be utilized to obtain the total amount of lithium nickel manganese cobalt composite oxide in the first and second composite regions (10- 95wt%) which overlaps with the claimed imitation that the first and second composite material is 80- 95%.
Regarding claims 15, Kim et al teaches the positive electrode can further contain a conductive material and a binder (paragraphs 35-37 and 46-47), but fails to specify region density.
Jeong et al. teaches a battery comprising a positive electrode having layered lithium iron phosphate and lithium nickel manganese cobalt oxide where the lithium iron phosphate and lithium nickel manganese cobalt oxide can be mixed (paragraphs 15-18 and 21) and further teaches lithium iron phosphate exhibits low conductivity and for this reason conductive material can be coated on the surface of the lithium iron phosphate (paragraph 16).
It would have been obvious to one of ordinary skill in the art at the time of the invention to add the concept of having conductive agent coat lithium iron phosphate of Jeong et al. to the positive electrode and first, second, and third composite regions of Kim et al in order to obtain good conductivity (paragraphs 16, 16, 23) and good battery energy density and good power assistance effect at a low SOC region (paragraph 22) and to improve power of a terminal region during discharge of the battery (paragraph 74).
While modified Kim et al. fails to specify region density, one of ordinary skill in the art would understand that the first and second regions containing lithium iron phosphate costed with conductive material would cause the first and second regions to have a higher density than the third region (which does not contain lithium iron phosphate).
Regarding claim 16, Kim et al. teaches the positive electrode can further contain a conductive material and a binder (paragraphs 35-37 and 46-47), but fails to specify an amount of conductive material in each region.
Jeong et al. teaches a battery comprising a positive electrode having layered lithium iron phosphate and lithium nickel manganese cobalt oxide where the lithium iron phosphate and lithium nickel manganese cobalt oxide can be mixed (paragraphs 15-18 and 21) and further teaches lithium iron phosphate exhibits low conductively and for this reason conductive material can be coated on the surface of the lithium iron phosphate (paragraph 16).
It would have been obvious to one of ordinary skill in the art at the time of the invention to add the concept of having conductive agent coat lithium iron phosphate of Jeong et al to the positive electrode and first, second, and third composite regions of Kim et al in order to obtain good conductivity (paragraphs 16, 76, 23) and good battery energy density and good power assistance effect at a low SOC region (paragraph 22) and to improve power of a terminal region during discharge of the battery (paragraph 74). Furthermore, therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to optimize the amount of conductive material contained in the first, second, and third composite materials with respect to the amount of active material in the regions in order to obtain good capacity and conductivity and because the courts have held that optimization of a results effective variable is not novel (In re Boesch, 617 F.ad 272, 205 USPO 215 (GCPA 1980)). 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2016/0133930) and Jeong et al. (US 2016/0099462), as applied to claim 1 above, and further in view of Nishiyama et al. (US 2008/0176140). 
Regarding claim 18, Kim et al. teaches the nonaqueous secondary battery further comprises a negative electrode composite material layer (paragraphs 3 and 32), But fails to teach the area of a negative electrode in a plan view is larger than an area of the positive composite material layer such that the negative electrode composite material layer includes a non-opposing portion not opposed to said positive electrode composite material layer. 
Nishiyama et al. teaches the concept of a battery comprising a positive electrode (21) and a negative electrode (22), where the negative electrode has a larger area than the positive electrode such that a portion of the negative electrode extends beyond the positive electrode thus creating a non-opposing portion in order to improve capacity (paragraph 34: Figure 1). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to add the concept of having the negative electrode have a larger area than the positive electrode such that a portion of the negative electrode extends beyond the positive electrode of Nishiyama et al. to the battery and negative electrode of modified Kim et al. in order to improve capacity (paragraph 34). 
Response to Arguments
Claim Rejections - 35 USC § 103
Applicant’s arguments with respect to claims 1-2, 7-13, and 15-21, filed on February 14, 2022, have been considered but are moot in the view of the new ground(s) of rejection.  The new grounds of rejection are necessitated by the Applicants amendment and all arguments are directed toward the added feature of amending claims 3-4 into claim 1 and new claim 21.

Applicant’s arguments with respect to claims 1-2, 7-13, and 15-21, filed on February 14, 2022, have been considered but are not persuasive.

On pages 11-12 of Applicant’s Response, Applicant argues that the Examiner has not established a prima facie case of obviousness and that the Examiner cites case law and MPEP guidance and does not cite to the teachings of the applied prior art and argues that Kim fails to teach or suggest the claimed structure.

In response to Applicant’s argument that the Examiner has not established a prima facie case of obviousness and that the Examiner cites case law and MPEP guidance and does not cite to the teachings of the applied prior art and argues that Kim fails to teach or suggest the claimed structure, the Examiner notes that:
Kim et al. clearly teaches a battery comprising an electrode having first, second, and third regions, where the first and third regions can contain different positive electrode composite materials (paragraphs 19, 31 and 114: Figure 4).  
The following illustration (modified Figure 4 of Kim et al.) is provided for clarification:

    PNG
    media_image1.png
    284
    452
    media_image1.png
    Greyscale



On page 12 of Applicant’s Response, Applicant argues that Kim teaches multiple arrangements / embodiments and that only one of those embodiments is relevant to the present claims.
In response to Applicant’s argument that Kim teaches multiple arrangements / embodiments and that only one of those embodiments is relevant to the present claims, the Examiner notes that it has been held that “disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments” (MPEP 2123) and that “a known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use” (MPEP 2123).  Furthermore, it has been held that "a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments" (MPEP 2123).

On pages 13-16 of Applicant’s Response, Applicant argues that Kim fails to teach a first region, third region, and second region in this order in a direction of thickness of the positive electrode composite material layer, and that a person of ordinary skill in the art would not have had a reason to add a third region and that the Examiner has not explained a benefit or given a reason to rearrange regions.
In Response to the Applicant’s argument that Kim fails to teach a first region, third region, and second region in this order in a direction of thickness of the positive electrode composite material layer, the Examiner notes that Kim et al. clearly teaches a battery comprising an electrode having first, second, and third regions, where the first and third regions can contain different positive electrode composite materials (paragraphs 19, 31 and 114: Figure 4).  
The following illustration (modified Figure 4 of Kim et al.) is provided for clarification:

    PNG
    media_image1.png
    284
    452
    media_image1.png
    Greyscale


Regarding Applicant’s argument of superior / unexpected results (Tables 1 and 2), The Examiner respectfully disagrees with the Applicants argument that the Applicant has provided data showing superior results obtained when 0.2≤(W1+W2)/W0≤0.4 is satisfied compared to when (W1+W2)/W0 was lower than 0.2 (i.e. 0.1) and when (W1+W2)/W0 was higher (i.e. 0.5) because when looking to the Output Value of Constant Power at low SOC in Tables 1 and 2 the Examiner notes a distinct pattern of how (W1+W2)/W0 relates to the Output Value of Constant Power at low SOC.  This pattern repeats at the positive electrode compositions (first, second region) recognized in the table (60Mass%, 50 Mass%, 40 Mass%, and 25 Mass%).  The Examiner notes that the points in this chart from Left to Right correspond to Batteries A1-A20 from Instant Tables 1-2.[Chart]

Furthermore, it is unclear why less gas is better.  A distinct pattern is also found for the amount of generation of gas at the time of overcharge as it relates to the (W1+W2)/W0 formula.
The Examiner notes that comparison to the closest prior art would be data showing a difference between two region halves AB as in the prior art compared to three ABA as claimed. The closest to this shown in Instant Tables 1 and 2 is analysis of Battery B2 which is 50/50 and actually has higher W at low SOC.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE LOUISE ROE whose telephone number is (571)272-9809. The examiner can normally be reached alternating Mondays-Tuesdays 8am-2pm and alternating Thursdays-Fridays 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 5712705256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.L.R/Examiner, Art Unit 1724          
                                                                                                                                                                                              /MIRIAM STAGG/Supervisory Patent Examiner, Art Unit 1724